Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Application has been granted the request for prioritized examination (Track I) on April 15, 2021 and February 17, 2022. 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 17, 2022  has been entered. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
	Claims 3, 5-15, 20-21, 30, 34, 36-38 and 43-47 are currently pending. Claims 23-26, 31, 33, 39 and 40 have been canceled, claims 46-47 have been added and claims 30, 34, 36-38 and 45 have been amended by Applicants’ amendment filed on February 17, 2022  .   
Applicants’ election of Group I, e.g., claims 1-15 (claims 1, 2 and 4 now canceled), drawn to a composition comprising a red blood cell extracellular vesicle loaded with DNA, in Applicants’ response filed on June 24, 2021 was previously acknowledged. 
	Additionally, Applicants’ election of the following species was previously akwnoleged:
i) double-stranded DNA cargo, 
ii) circular DNA cargo, and 
iii) a Linear Polyethylenimine Hydrochloride (LPH) molecular weight of 40,000 Da.

Claims 16-21, 23-26, 30-31, 33-34 and 36-40 (claims 16-19, 23-26, 31, 33, 39-40 now canceled) were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or 
The examiner has previously acknowledged receiving an executed Declaration under 37 C.F.R. § 1.132 executed by Dr. Ronne Yeo on October 7, 2021 (“Yeo Decl.”), and filed on 10/08/2021.
The examiner acknowledges receiving an executed Declaration under 37 C.F.R. § 1.132 executed by Dr. Ronne Yeo on February 16, 2022 (“Yeo Decl.2”), and filed on 2/17/2022.
Therefore, claims 3, 5-15 and 43-47 are currently under examination to which the following grounds of rejection are applicable. 
Priority
This Application claims the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/981,880 filed on 02/26/2020 and 62/960,569 filed on 01/13/2020.
Thus, the earliest possible priority for the instant application is January 13, 2020.

Withdrawn Rejection in response to Applicants’ arguments or amendments
Nonstatutory double patenting rejection
The rejection of claims 3, 5-15 and 43-45 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over any of claims 1-20 of US Application 17,278,275 has been withdrawn. 
As Applicants allege at page 15 of the remarks filed on 2/7/2022, the instant claims are patentably distinct from the pending claims of the '275 Application at least in that these claims are directed to methods, rather than compositions, and do not recite a) preparation by combining RBCEVs with DNA cargo in the presence of a cationic reagent.

Rejection maintained in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 45 remains rejected and new claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 45 remains  indefinite in its recitation of “PEI MAX®”. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.In the present case, the trademark/trade name is used to identify/describe types of cationic reagents and, accordingly, the identification/description is indefinite. (see data sheet for PEI MAX® ; Polysciences, pp. 1-7 downloaded 10/15/2021; of record).
”. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
                                   Claim Rejections - 35 USC § 103 	Claim 14 is a product by process claim comprising a composition comprising isolated red blood extracellular vesicles (RBCEVs) with DNA cargo in the presence of a cationic reagent. The structural elements of the claimed composition, specifically that it possesses RBCEVs with DNA cargo in the presence of a cationic reagent are given patentable weight. It is assume that equivalent composition products are obtained by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the composition was produced is immaterial to their patentability. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Claims 3 and 5-15 remain and new claims 46-47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Minh T.N. Le et al., (U.S. Patent 10,709,797 with effective filing priority of August 16, 2017; Citations are from US Pub. 2019/0054192 and claims of US Patent 10,709,797;  hereinafter “Le et al.,”; of record) as evidenced by Genomic library – Wikipedia .
  Regarding claim 14, Le et al., teaches extracellular vesicles (EVs) derived from red blood cells (RBCs) loaded not only with RNAs to form RNA-loaded EVs but also with plasmid DNA for genome editing (paragraphs [0010]; [0038];[0070], see claim 1 of US Patent 10,709,797).  Lee et al., discloses that RBC EVs were electroporated with two plasmids, one expressing Streptococcus pyogenes Cas9 (SpCas9) and one expressing gRNA against eGFP  (paragraphs [0007][0036] [0071]; Figure 10d), wherein the size of a plasmid is generally 2 to 4 kilobase-pairs (kb) in length and a plasmid is capable of carrying inserts up to 15kb, as evidenced by Genomic library – Wikipedia, page 4. Le et al., discloses that the size of the Cas9 mRNA comprising the nucleotide of SEQ ID NO: 2 is 4107 bases (paragraph [0020] of the published application). One of ordinary skill in the art would appreciate that isolated RBCEVs loaded with the DNA cargo will be reasonably expected to deliver in a mammalian subject a DNA cargo that has a size in the range of 2000 bases to 40,000 bases depending on the size of the transgene insert.
Le et al., does not teach that RBCEVs are loaded via a cationic reagent.
However, before the effective filing date of the claimed invention,  Ansell et al., discloses compositions useful for the introduction of polyanionic materials, e.g, both DNA and RNA, into cells comprising contacting the polyanionic materials with a liposomal formulation of cationic lipids to generate a complex, and (b) contacting the complex with the cells to be transfected (col. 1 lines 54-60; col. 8, lines 20-40; col. 17, lines 60-65). Ansell et al., teaches intracellular delivery of DNA or mRNA sequences which code for therapeutic useful polypeptides (col. 8, lines 53-55; 66-67). Ansell et al., teaches that transfected cells  are mammalian cells and most preferably 
It would have been obvious for one of ordinary skill in the art to substitute the incorporation of lipid:DNA complexes: (i) into mammalian cells (e.g, splenocytes, thymocytes, bone marrow cells, macrophages), and (ii) into membranes of RBC ghosts of Ansell for the incorporation/loading of DNA cargo via electroporation of Li of RBCEVs. Therefore, these loading processes are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  The manipulation of previously identified DNA fragments and cell transformation 
Regarding claims 3 and 9, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Le et al., discloses electroporation of the EVs with RNAs to form RNA-loaded EVs (paragraph [0007] and expression of  Cas9 mRNA comprising the nucleotide of SEQ ID NO: 2 which  is 4107 bases in length (paragraph [0020] of the published application).  Additionally, Ansell teaches delivery of DNA polyanionic material:liposome complex to RBC ghosts , e.g, “fusogenicity of cationic vesicle/DNA complexes with biomembranes”, such that loading of single or double stranded DNA would have been obvious to one of ordinary skill in the art.  
Regarding claim 5, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Le et al., discloses that RBC EVs were electroporated with two plasmids, one expressing SpCas9 and one expressing gRNA against eGFP  (paragraphs [0007][0036] [0071]), wherein the Cas9 mRNA comprising the nucleotide of SEQ ID NO: 2 which  is 4107 bases in length (paragraph [0020] of the published application).  
Regarding claims 6, 7, and 8, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Le et al., discloses that RBC EVs are electroporated with two plasmids, one of them expressing SpCas9, e.g, a Cas9 enzyme  
Regarding claims 10 and  13, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Lee et al., teaches purification of extracellular vesicles (EVs) from red blood cells (RBCs) and electroporation of the EVs with plasmid (paragraph [0038]), wherein the practitioner in the art would readily understand that electroporation or transfection of RBCs leads to loading of the DNA cargo into the lumen of said EVs, absent any factual evidence to the contrary.  
Regarding claims 11 and 12, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Lee et al., describes that RBCs are derived from a human (paragraph [0008]). 
Regarding claim 15, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Ansell discloses a final concentration of 0.05 to 1.0 μg/mL of the polyanionic material:liposome complex having a charge ratio of from about 0.5 to about 4.0. Loading of at least 1:0 copy of the DNA cargo would be a matter of routine optimization based on influential considerations in the design of the assay such type of cationic lipid, size of the DNA cargo and transfection efficiency. 
	Regarding claims 46-47, the combined teachings of Le and Ansell make obvious the composition of claim 14. Moreover, Ansell discloses that Lipofectamine ® as a cationic lipid having the ability to transfect cells in the presence of serum (col. 16, lines 35-37).
Response to Applicants’ Arguments pertaining to the rejection of claims 3 and 5-15 and  46-47 under 35 U.S.C. 103(a)
	At pages 9-14 of the remarks filed on  2/17/2022, Applicants essentially argue that: 1)

disclosure of RBC ghosts with complexes of a cationic lipid and a DNA plasmid (specifically, a
plasmid encoding the βgalactosidase reporter gene) (id. at 8-9, citing Ansell, col. 13, lines 28-48
(Example 5.2)).” 2) “ Ansell's "loading process" is alleged to be a functional equivalent of the electroporation-mediated loading of Le (id.).” 3) “as discussed by Declarant Yeo, Ansell does not teach a step of "load[ing] with the DNA cargo ... in an amount effective for delivery to the target cells," as that claimed feature is defined in the Application. (Supp. Dec., ¶ 9.) The Application defines the feature "loading of an extracellular vesicle with a cargo" as "associating the extracellular vesicle and cargo in stable or semi-stable form such that the extracellular vesicle is useful as a carrier of the cargo, e.g. allowing its delivery to cells" (Application at ¶ [0180])… The Application indicates that delivery of the cargo to target cells is a step independent of and subsequent to the loading step (see, e.g., id. at paragraph [0012]
("The resultant loaded extracellular vesicles are useful . .. for delivering the cargo to target cells") (emphasis added); see also id. at paragraph [0209]).”, 4) “Ansell is silent as to any carrying or delivering of cargo to target cells by RBC ghosts. Ansell neither suggests nor contemplates that the RBC ghosts described in Example 5.2 are useful as carriers of cargo toward cells (see Ansell, col. 13, lines 28-48; see also Supp. Dec., ., ¶¶ 11-12). On the contrary, the experiment of Example 5.2 is silent as to what happens with the described βgal plasmid after it passes by or into the ghost membrane. (Id.) The data reported in Ansell does not monitor the fate of the plasmid after the step of contacting the RBC ghost with the lipid-plasmid complex. There is nothing in Ansell that suggests that the plasmid is "loaded" as cargo into, or subsequently transported by, the ghost in any way. Most glaringly, Ansell is silent as to any entry by the plasmid into the interior of the RBC ghost.”, 5) “Furthermore, Ansell fails to describe any (Id. at ¶ 7.) Read as a whole, the Ansell patent is not concerned with loading of RBC ghosts with cargo to arrive at delivery by the RBC ghosts to mammalian cells.”, 7) “Declarant Yeo elaborates that the disclosure
of Ansell is not apposite to the claims because RBC ghosts are structurally and functionally
different from RBCEVs. (Id. at ¶ 16.) As was well-understood by the skilled person, RBC ghosts are dead cells that do not have any intracellular contents. Furthermore, the protein content of RBC ghosts is markedly different from the protein content of RBCEV s. (Id. at ¶17 .) RBC ghosts are little more than a sac of membrane lipids and proteins. (Id. at ¶ 25.) Declarant Yeo opines that the skilled artisan, presented with numerous options for vehicles for DNA cargo delivery to target cells of a mammal, would have been guided away from dead cells. (Id. at ¶16.) The results obtained by Ansell with respect to "dead" RBC ghosts would not have been
applied by one of skill to the field of RBCEVs to which Le pertains. (Id. at ¶18.) For this reason alone, the skilled artisan would not have been led toward Ansell in arriving at the claims.”, 8) “ Le would have guided the skilled artisan away from incorporating RBC ghosts into its compositions. (Id.)” because to generate the RBCEV s of Le's disclosure, Le discards RBC ghosts, 9) “Second, as described above, Ansell is silent as to any monitoring of the functionality or expression of the nucleic acid after the purported lipid-DNA complex fusion has been (Id. at ¶25.), 10), “Third, Ansell's experiment does not indicate with any likelihood that a "fusion" of lipid-DNA complex within the membrane of RBC ghosts occurred, as alleged by the Examiner. ..Ansell's experiment does not distinguish between lipid-DNA "fusion" and mere lipid transport without stable membrane association. (Id. at ¶ 26, citing Francois-Martin & Pincet (2017).Ansell's descriptions of "fusion" based on the reported fluorescence data is more akin to a guess than a reasonable inference.”, 10) “Ansell's experiment does not address whether an REC-derived vesicle can be loaded using a cationic reagent, such as a cationic lipid, so as to make the vesicle useful as a stable carrier of a DNA cargo. (Id. at ¶ 27.) Nor does it address delivery of a DNA cargo to a target cell, such that the target cell expresses the transgene, as required by the claims. (Id.) As such, the skilled person would not have had any reason or guidance to pursue the combination of Le and Ansell to arrive at the present claims, at the time of filing. (Id. at ¶ ¶ 22, 39.)”, 11) “it was not reasonably expected in the art at the time of filing to
successfully load RECEVs with large DNA cargo using cationic reagents to generate vehicles
capable of delivering this cargo to target mammalian cells in a manner useful for the cells to express the transgene.” 12), “As explained by Declarant Yeo, the successful transfection of target cells by cationic reagents was understood to depend on a mechanism involving endocytosis. (Id. at ¶ 29.) In particular, the mechanism involves i) consolidation of the DNA cargo into positively charged particles that bind to the anionic cell surface, ii) endocytosis of the resultant DNA:cationic reagent complex by the cells into exosomes, and (iii) release of the DNA from exosomes into the cytoplasm. (Id., citing Sona wane et al., cited in the Office Action.) At the time of filing, it was broadly understood by skilled artisans that this type of direct "transfection" mechanism was not feasible for loading DNA into RECEVs because RECEVs cannot undergo endocytosis. (Id. at ¶  30.)” , 13) “	Declarant Yeo explains that, although cationic reagents (Id. at ¶  33.) Surprisingly, Declarant Yeo and the inventors observed that a polyethylenimine (PEI) cationic reagent, which was known to be cytotoxic in cells above a threshold dose, became biocompatible with human cells when used in combination with RBCEVs.” and 14) “Furthermore, against the unpredictability of the gene therapy art, Declarant Yeo and coinventors were surprised to find that the amount of 3 kb DNA cargo loaded into RBCEVs following incubation with a cationic reagent was much higher than via electroporation (as taught in Le), by a degree of up to several copies per vesicle. (Id. at ¶ 37.)” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2) and 3), the Specification at paragraph [0180] cited by Applicants refers to “loading” as:
“loading of an extracellular vesicle with a cargo refers to associating the extracellular vesicle and cargo in stable or semi-stable form such that the extracellular vesicle is useful as a carrier of the cargo, e.g. allowing its delivery to cells. Cargo molecules may be loaded in at least two ways. One is for the cargo to be present in the lumen of the extracellular vesicle (lumenal loading). Another is for the cargo to be attached to, adhered to, inserted through, or complexed with the external surface, e.g. membrane, of the extracellular vesicle (external surface loading). Cargo molecules loaded onto the external surface of the extracellular vesicle may usually be removed by contacting the vesicle with a nuclease, e.g. a DNase or RNase.”[emphasis added]

	In fact, the Specification as filed exemplifies for both:  cargo loaded into the lumen of the extracellular vesicle (i.e. lumenal loading) and  cargo is loaded onto the extracellular vesicle (e.g. onto the external surface of membrane of the extracellular vesicle) (paragraph [0020] of the published application). The applicant is also on record as stating that DNA:cationic reagent complexes were loaded on the external surface of the RBCEV (see page 8 of Applicants’ 
 “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” See MPEP 2112.01 or In re Best, 195 USPQ 430, 433 (CCPA 1997).

"IT]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977)). 

Furthermore, the instant specification and the Yeo Decl.2 fails to disclose how the extracellular vesicle and DNA cargo associate in stable or semi-stable form such that the extracellular vesicle is useful as a carrier of the cargo, e.g. allowing its delivery to cells"- –whether the association is due to a particular stabilizing group, order of stabilizing group, amount  to target cells as that claimed, and therefore, the wherein clause, as currently written, provides no patentable weight.
Note that the Specification as filed discloses in Figure 8 that after serum incubation, loaded RBCEVs retained 93% of intact DNA payload (e.g, is not digested by nucleases) when compared to PBS-treated control (lanes M2 vs P2) . (paragraph [0256]). Also note that PEI Max, a linear polyethyleneimine hydrochloride (MW 40,000) was used for mRNA or DNA complex formation. 
Regarding 4), and 5), the fact that Ansell is silent as to any carrying or delivering of cargo to target cells by RBC ghost is not disputed. However, Ansell is not applied alone, but in combination with Le, and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone. In this case, the office has provided a motivation for making the composition RBCEVs with DNA cargo in the presence of a cationic reagent. In relation to Applicants’ allegation that “The data reported in Ansell does not monitor the fate of the plasmid after the step of contacting the RBC ghost with the lipid-plasmid complex’, the examiner disagrees. In Example 5,2. Ansell exemplifies the fusogenicity of 
Regarding 6), in contrast to Applicants’ assertion, Ansell’s teachings disclose transfection of nucleic acid molecules, e.g, β-gal  plasmid, into mammalian cells using cationic reagents and monitoring transfection efficiency in the lumen of the transfected cells. Ansell evidences efficient lipid/DNA complexes transfection of BHK cells (col. 2, line 6), H9C2 myoblasts (col. 2, lines 9-10) and  primary splenocytes, thymocytes and bone marrow cells (col. 16, lines 43-45), e.g, detecting expression of β-gal positive cells. The practitioner in the art would readily understand that the teachings of Ansell as a whole are directed to efficiency of transfection of mammalian cells using lipid/DNA complexes  and the teachings of Le et al., as a whole are directed to EVs derived from red blood cells (RBCs) where DNA cargo is incorporated/ loaded by electroporation. Applicant has not articulated why, transfection of a transgene introduced into RBC, as suggested by the combined teachings of Le and Ansell, would not be successful.  

    PNG
    media_image1.png
    392
    347
    media_image1.png
    Greyscale
Regarding 7), the teachings of Vorselen et al., (Nature Communications pp. 1-8; of record IDS filed on 2/17/2022), at page 4, Figure 3 provides a western blot with difference concentration of protein content in erythrocyte extracellular vesicles (EV), Ghost RBC and RBC. It is clear that the structural components of EV, Ghost RBC and RBC are different. Vorselen et al., teaches that “RBC ghosts consist of the RBC membrane and proteins associated with the membrane…In that way, hemoglobin levels are reduced dramatically and membrane associated proteins are enriched.” However, there is no reason to believe that enrichment of membrane proteins in Ghost RBC would preclude the fusogenicity of cationic vesicle/DNA complexes with Red Blood Cell (RBC) having less amount of membrane associated proteins.  The response filed February 17, 2022  does not offer any reasoning or evidence why cationic vesicle/DNA complexes cannot fused with RBC or what are the membrane proteins present in RBCs related to that fusion. To the extent that Ansell explicitly teaches incorporation of cationic vesicles/DNA complexes into membranes of RBC ghosts and incorporation of lipid:DNA complexes into mammalian cells (e.g, splenocytes, thymocytes, bone marrow cells, macrophages), one of ordinary skill in the art would find obvious to incorporate lipid:DNA complexes on the surface of RBC and to transfect mammalian cells with lipid:DNA complexes. The fact that Le et al., successfully loads RBCEVs with DNA cargo via physical chemical-based incorporation/loading of mammalian RBCEVs with all types of DNA. This is further supported by the disclosure of the instant invention where cargo may be loaded into the lumen of the extracellular vesicle (i.e. lumenal loading) and onto the extracellular vesicle (e.g. onto the external surface of membrane of the extracellular vesicle).(paragraph [0020]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc.. 82 USPQ2d 1385 (U.S. 2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”).

Regarding 9), Le is used for his teachings of methods of incorporating Lipid-DNA complexes into mammalian cells (e.g, transfection) and incorporating  Lipid-DNA complexes into RBC ghost membranes. Le is was not cited to suggest methods of transfecting RBC ghost (i.e. lumenal loading), as applicants allege.
Regarding 10), in contrast to Applicants’ assertion, Ansell' s descriptions explicitly recites fusions of lipid:DNA complexes and Ghost RBC membranes and how the process is  monitored in various statements as stated in  Example 5.2. 

    PNG
    media_image2.png
    335
    363
    media_image2.png
    Greyscale


Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Nonpreferred embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See M.P.E.P. §2123.
Regarding 10), the fact that Ansell is silent as to any carrying or delivering of cargo to target cells by RBC ghost does not undermines the rejection of record. Ansell was cited to suggest substitution of the chemical-based incorporation/loading of cationic vesicles/DNA complexes for the  loading of DNA cargo via electroporation of Li.  Ansell successfully incorporates : (i) lipid:DNA complexes into mammalian cells (e.g, splenocytes, thymocytes, bone marrow cells, macrophages) and (ii) cationic vesicles/DNA complexes into membranes of RBC ghosts. None of the references has to teach each and every claim limitation.  If they did, this would have been anticipation and not an obviousness-type rejection.  Thus the skilled artisan reading Le and Ansell, as a whole,  would readily recognize that cationic vesicles/DNA complexes are useful for transfection of mammalian cells, including RBCs and generation of  lipid/DNA complex-membrane RBC ghost.

    PNG
    media_image3.png
    133
    229
    media_image3.png
    Greyscale
Regarding 11), the claims as written merely require isolated RECEVs loaded with DNA cargo and a cationic reagent. The claims do not require a DNA cargo of a size in the range of 2000 bases to 40,000 bases. Furthermore, Le discloses RECEVs loaded with a plasmid which is generally 2 to 4 kilobase-pairs (kb) in length and capable of carrying inserts up to 15kb, as evidenced by Genomic library – Wikipedia. Thus the subject of no expectation of success of loading RECEVs with large DNA cargo is not significant relevant in view of Le loading  RECEVs with a large DNA cargo. Thus the Yeo Decl.2 provides no reason why a large DNA cargo  couldn't be loaded by a cationic reagent  in RECEVs  as easily as by electroporation. Furthermore, Figure 1a discloses results of loading RBCEVs  GFPmRNA by electroporation (mRNA-eRBCEVs) and loading of RBCEVs  GFPmRNA by mixing ( RBCEVs+mRNA ). Quantification of Mean Fluorescence intensity indicates that GFPmRNA was loaded by both mechanical electroporation and chemical cationic transfection with comparable efficiency.  
Regarding 12), the Specification as filed does not define the term “loaded” but describes that “a method for loading an extracellular vesicle with a nucleic acid cargo, and an extracellular vesicle loaded (or prepared or obtained by)” (paragraph [0045]), “Cargo molecules may be loaded in at least two ways. One is for the cargo to be present in the lumen of the extracellular vesicle (lumenal loading). Another is for the cargo to be attached to, adhered to, inserted through, or complexed with the external surface, e.g. membrane, of the extracellular vesicle (external surface loading).” (paragraph [0180]); “The complexes may be internalised into the extracellular vesicle, or otherwise loaded onto the extracellular vesicle, such as onto the surface of the extracellular vesicle.” (paragraph [0189). These are some examples of RECEVs’ loading 
Regarding 13), With respect to applicants' argument that, " Declarant Yeo and the inventors observed that a polyethylenimine (PEI) cationic reagent, which was known to be cytotoxic in cells above a threshold dose " is not found persuasive because it is noted that the features upon which applicant relies (i.e., a PEI cationic reagent (linear polyethyleneimine hydrochloride (MW 40,000)) according to paragraph [0238] of the published application  are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). This is the case here. The claims do not recite the chemical-based transfection reagent taught in the specification. Hence the argument is not persuasive as they argue limitations that are not present in the claims.
Regarding 13), the claims as written  do not require a 3 kb DNA cargo loaded into RBCEVs. Hence the argument is not persuasive as they argue limitations that are not present in the claims. 
***
Claims 43 and 44 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Minh T.N. Le et al., (U.S. Patent 10,709,797 with effective filing priority of August 16, 2017; Citations are from US Pub. 2019/0054192;  hereinafter “Le et al.,”; of record) as evidenced by Genomic library – Wikipedia (downloaded 7/1/2021; pages 1-8; of record) in view of Ansell et al., (US Patent 5,785,992) as applied to claim 14 above, and further in view of Sonawane et al., (JBC, of record; IDS filed on 10/8/2021) in view of Pandey et al (Materials Science and Engineering C 68 (2016) 904–918) and  Pinnapireddy et al., (2017; pp: 93–101)

branched-chain (for example, methyl, ethyl. propyl. isopropyl)  (col. 2, lines 44-50).
The combined teachings of Le and Ansell do not disclose a polyethylenimine (PEI) reagent (claim 43) and a Linear Polyethylenimine Hydrochloride (LPH) having a MW of 25,000 Da or 40,000 Da.
	However, before the effective filing date of the claimed invention,  Sonawane et al., discloses that polyamines with titratable amines such as polyamidoamine (PAM) and polyethylenimine (PEI) are cationic reagents with improve properties as PAM-polyplexes for gene delivery (abstract). These properties include the abrupt disappearance of fluorescence from PAM/ PEI-containing but not POL-containing endosomes which suggests that the endosome has ruptured, resulting in polyplex release into the cytoplasm (page 44830; col. 2, 2nd para.). Moreover, Sonawane et al., discloses molecular masses for PEI of 71 kDa for PEI (page 44828; col.1).  Further, Sonawane et al., evidences DNA complexes of  PEI and pCDNA3 encoding GFP at N/P ratio of 2.2 (page 44827;  col. 2 ).  
	 In view of the benefits of using PEI polyplexes for mediate gene transfer relative to other cationic reagents, it would have been obvious for one of ordinary skill in the art to substitute  a PEI reagent of Sonawane for one of the cationic lipids disclosed by Ansell with a reasonable expectation of success, particularly because Sonawane discloses its benefits over other cationic reagents for gene delivery. 
st para.). Like Pandy, Pinnapireddy et al., teaches  optimized PEI (Polyethylenimine) based formulations as  delivery vehicles with improved transfection efficiency and low cytotoxicity which can be used for gene delivery. For example, Pinnapireddy et al., discloses that “lipopolyplexes, especially those formulated using linear PEI showed a significant increase in expression of luciferase gene” (page 100; col.  2). 
It would have been obvious for one of ordinary skill in the art to optimize a PEI to a linear  PEI 25Kd linked to heterocyclic amines (e.g, histidine, 3-pyridylacetic acid hydrochloride or piperazine-2-carboxylic acid dihydrochloride) which influences capacity, ability to condense plasmid DNA and cytotoxicity, as an efficient gene delivery vehicle for DNA cargo, absent any factual data to the contrary.
Response to Applicants’ Arguments pertaining to the rejection of claims 43 and 44 under 35 U.S.C. 103(a)
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 10/21/2021. Therefore claims 43 and 44 remain rejected under 35U.S.C. 103 for the reasons of record and the reasons set forth in the paragraphs above. 
References made of record in a PTO-892 Form to complete the record
Sahoo et al., 2018-06-21  Home Research Industry Special Resource Conference Exosome Home Forum. pp. 1-11. A machine translated copy of the article is provided. Sahoo et art., teaches transfection of red blood cell EVs for RNA drug delivery via electroporation. 
 cationic polyethylenimine (PEI)
Wang et al., DNA AND CELL BIOLOGY Volume 38, Number 10, 2019 pp. 1048-1055. Wang et al., teaches differences in the particle sizes, cytotoxicity, and endocytosis of four cationic agents.
Conclusion
Claims 3, 5-15 and 43-47 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633